
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.19

Amendments to Amended and Restated 1998 Stock Option Plan


    The Health Net, Inc. Amended and Restated 1998 Stock Option Plan (the "1998
Plan"), was amended on December 18, 2000 to delete subsection 6.8(b) of the 1998
Plan in its entirety and to replace it with the following new subsection 6.8(b):

"(b)Definition of Change in Control.  A "Change in Control" shall mean:

    (i)  Consummated Transaction.  Consummation of (a) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Common Stock are converted into cash,
securities or other property, other than a Merger, or (b) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, or
(c) the liquidation or dissolution of the Company;

    (ii) Control Purchase.  The purchase by any person (as such term is defined
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other
entity (other than the Company or any employee benefit plan sponsored by an
Employer) of any Common Stock of the Company (or securities convertible into the
Company's Common Stock) for cash, securities or any other consideration pursuant
to a tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the "beneficial owner" (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such
Rule 13d-3 in the case of rights to acquire the Company's securities);

    (iii) Board Change.  A change in the composition of the Board during any
period of two consecutive years, such that individuals who at the beginning of
such period constitute the entire Board shall cease for any reason to constitute
a majority thereof unless the election, or the nomination for election by the
Company's stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

    (iv) Other Transactions.  The occurrence of such other transactions
involving a significant issuance of voting stock or change in the composition of
the Board that the Board determines to be a Change in Control for purposes of
the Plan.

    The Agreement evidencing Options or Restricted Stock granted under the Plan
may contain such provisions limiting the acceleration of the exercisability of
options and the acceleration of the vesting of Restricted Stock as provided in
this Section as the Committee deems appropriate to ensure that the penalty
provisions of Section 4999 of the Code, or any successor thereto in effect at
the time of such acceleration, will not apply to any stock, cash or other
property received by the holder from the Company."

    The 1998 Plan was also amended on October 13, 2000 to increase the number of
shares of Common Stock available under the 1998 Plan from 5,000,000 shares up to
8,256,243 shares.

1

--------------------------------------------------------------------------------



QuickLinks


Amendments to Amended and Restated 1998 Stock Option Plan
